Citation Nr: 1103063	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  04-06 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.	Entitlement to an increased evaluation for service connected 
bilateral hearing loss, currently 10 percent disabling. 

2.	Entitlement to an increased evaluation for service connected 
posttraumatic stress disorder (PTSD), currently 50 percent 
disabling.  
  
3.	Entitlement to service connection for loss of use of the right 
foot.  

4.	Entitlement to automobile and adaptive equipment or for 
equipment only.  

5.	Entitlement to specially adapted housing. 


REPRESENTATION

Appellant represented by:	Jill Mitchell, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to March 
1976. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  A March 
2003 rating decision denied an increased evaluation for service 
connected bilateral hearing loss, a January 2004 rating decision 
denied the Veteran's claims for entitlement to service connection 
for loss of use of the right foot and for entitlement to 
automobile and adaptive equipment or for equipment only and 
specially adapted housing, and a June 2007 rating decision 
granted service connection for PTSD and assigned a 50 percent 
evaluation effective April 28, 2006.  

In August 2010, the Veteran testified in a Travel Board hearing 
in front of the undersigned Veterans Law Judge.  The transcript 
of the hearing is associated with the claims file and has been 
reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

Regarding the Veteran's claim for an increased evaluation for 
service connected bilateral hearing loss, the Board is aware that 
there were past VA evaluations during which the Veteran was not 
cooperative.  The Board acknowledges that VA's duty to assist a 
veteran in developing the facts and evidence pertinent to a 
veteran's claim is not a one-way street.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  It is the responsibility of 
veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 
377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
In this case, the consequence of the Veteran's unwillingness to 
cooperate for a VA examination is that the claim will be decided 
based on the evidence of record.  

Additionally, the Veteran submitted private audiological testing 
which appear inadequate for VA rating purposes.  Therefore, the 
Board finds that the Veteran should be afforded the opportunity 
to obtain the necessary information to clarify the report.  See 
Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Jan. 4, 2011).   

Regarding the claim for an increased evaluation for PTSD, the 
Board notes that the last VA examination was in April 2007.  As 
several years have passed since the last VA examination, the 
Board finds that a new VA examination is warranted to determine 
the current severity of the Veteran's PTSD.  

The Veteran also contends that his service connected disabilities 
cause the loss of use of his right foot.  The Veteran is service 
connected for arthritis in his right ankle as well as 
thrombophletitic syndrome in his lower right extremity.  The 
Veteran testified that his right foot has no range of motion and 
he has to wear a brace for support.  The Board finds that a VA 
examination is warranted to determine if there is loss of use of 
the right foot and if the loss of use was caused by his service 
connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the Veteran and 
afford him the opportunity to submit 
additional evidence to clarify the private 
audiological examination submitted by the 
Veteran pursuant to Savage v. Shinseki, No. 
09-4406 (U.S. Vet. App. Jan. 4, 2011).  The 
private audiologist should interpret the 
graphical information and clarify if the 
Maryland CNC speech discrimination test was 
used.  

2.	If the private audiologist cannot be 
located or the clarification of the private 
examination is insufficient, the RO shall 
afford the Veteran a VA audiological 
examination in order to determine the current 
severity of his bilateral hearing loss.  The 
examiner should review the claims file.  The 
examiner should identify auditory thresholds, 
in decibels, at frequencies of 1000, 2000, 
3000, and 4000 Hertz.  A Maryland CNC Test 
should also be administered to determine 
speech recognition scores.  The examiner is 
specifically requested to describe the 
functional effects caused by the Veteran's 
bilateral hearing loss.  Any additional 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  The examiner is also asked to 
comment on the impact of the claimed increase 
in severity of the Veteran's disability, if 
any, on his employment and activities of 
daily life.  A complete rationale for any 
opinion expressed should be provided.

3.	The Veteran should be afforded an 
appropriate VA examination to determine the 
current nature and severity of his PTSD.  The 
claims file, must be made available to and be 
reviewed by the examiner.  Any indicated 
evaluations, studies, and tests should be 
conducted.  The examiner should identify the 
nature and severity of all current 
manifestations of the Veteran's service-
connected PTSD.  All opinions expressed 
should be accompanied by supporting 
rationale.  

4.	The Veteran should also be scheduled for a 
VA examination with the appropriate medical 
specialist to determine if service connected 
disabilities caused loss of use of the 
Veteran's right foot.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the examination, 
and the examination reports should reflect 
that such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated diagnostic 
tests and studies should be accomplished.  
Any opinion expressed should be accompanied 
by supporting rationale.

Following a review of the service and post-
service treatment records, and with 
consideration of the Veteran's statements as 
to observable symptoms, the examiner must 
specifically state whether the Veteran has 
(a) loss of use of one or both of his feet; 
(b) loss of use of one or both of his hands; 
(c) loss of use of both lower extremities 
such as to preclude locomotion without the 
regular and constant use of aid of braces, 
crutches, canes, or a wheelchair; (d) loss of 
use of one lower extremity together with 
residuals of organic disease or injury which 
so affect the functions of balance or 
propulsion as to preclude locomotion without 
the aid of braces, crutches, canes or a 
wheelchair; or (e) loss of use of one lower 
extremity together with the loss or loss of 
use of one upper extremity which so affect 
the functions of balance or propulsion as to 
preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair.  The 
examiner must provide a complete rationale 
for all conclusions reached.  If the examiner 
cannot provide a requested opinion without 
resorting to speculation, it must be so 
stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  

5.	The RO should then readjudicate the issues 
on appeal.  If the determinations remain 
unfavorable to the Veteran, the RO should 
issue a supplemental statement of the case 
that contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issues.  An appropriate 
period of time should be allowed for response 
by the Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


